Citation Nr: 0930335	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran testified before a Decision Review 
Officer at the Columbia, South Carolina RO in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current evaluations assigned 
for his right and left lower extremity radiculopathy and low 
back disability do not accurately reflect the severity of his 
conditions.  The Board is of the opinion that further 
development is required before the Board decides this appeal.  

In this regard, the Board notes that the most recent VA 
examination in connection with the Veteran's service-
connected low back disability and his disabilities of the 
lower extremities was conducted in June 2006.  The Veteran 
has indicated that his condition has worsened since that 
time.  Specifically, at the December 2006 RO hearing, he 
testified that his condition makes it very difficult for him 
to get up, to stand for any amount of time, or to walk for 
any distance, and that his pain was at a level of 8/10 on a 
daily basis and was worsening over time.  He also testified 
that he had lost control of his bowels and bladder on 
occasion due to his condition, and that he had missed at 
least a month's worth of work and had to resign from jobs due 
to his low back pain.  VA outpatient treatment records from 
the VA Medical Center in Charleston, South Carolina dated 
from September 2006 to January 2007 shows that the Veteran 
complained of low back pain with radiation into the posterior 
aspect of both legs and the feet.  In September and November 
2006 he also reported a single episode of bowel and bladder 
incontinence.  Thus, the Board finds that an additional VA 
examination is warranted to determine the current nature and 
extent of his service-connected disabilities.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

The Board also notes that the claims file is negative for any 
medical records, either VA or private, dated since 2007. 

In addition, the Board notes that with regard to his claim 
for an increased rating for degenerative disc disease of the 
lumbar spine, the Veteran has not been provided the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Send the Veteran a letter providing the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) as required by Vazquez-Flores 
v. Peake.

2.  Undertake appropriate development to 
obtain a copy of any more recent VA 
outpatient records, to include 
specifically any records from the VA 
Medical Center in Charleston, South 
Carolina, showing treatment for the 
Veteran's back and lower extremity 
disabilities since January 2007, and any 
other pertinent evidence identified but 
not provided by the Veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
such evidence, it should document the 
efforts to obtain the records, and should 
request the Veteran and his representative 
to provide a copy of the evidence to the 
extent they are able to.

3.  When all indicated record development 
has been completed, make arrangements for 
the Veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected low back disability, 
left lower extremity disability and right 
lower extremity disability.

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disabilities on the Veteran's 
ability to work.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the Veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the Veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  Readjudicate the Veteran's claims for a 
higher rating for lumbar spine degenerative 
disc disease, radiculopathy of the left 
lower extremity and radiculopathy of the 
right lower extremity.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




